DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 10/25/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al (US 2004/0020614 A1) in view of Barnholtz et al (US 2013/0302566 A1) and Wendt et al (EP 1 253 242 A2).
Regarding claims 1, 2, and 5-12, Lindsay teaches three dimensional tissue webs comprising asymmetrical protrusions (i.e., a fibrous structure surface comprising one or more pillows, wherein at least one of the pillows comprises a macro protrusion surface), wherein the protrusions are created by deflection members with raised elements (abstract, para 4). 

"Co-formed fibrous structure" as used herein means that the fibrous structure comprises a mixture of at least two different materials wherein at least one of the materials, for example a first material, comprises filaments, such as polypropylene filaments, and at least one other material, for example a second material, different from the first material, comprises solid additives, such as pulp fibers and/or particulates. In one example, a co-formed fibrous structure comprises solid additives, such as pulp fibers, such as wood pulp fibers, and filaments, such as polypropylene filaments that are commingled together (page 9 of instant specification).
In comparison Lindsay teaches:
In one embodiment, the papermaking web itself comprises multiple layers having different fibers or chemical additives.  The tissue of the present invention can be produced in layered form, wherein a plurality of furnishes are used to produce an embryonic paper web.  This can be achieved by employing a single headbox with two or more strata, or by employing two or more headboxes depositing different furnishes in series on a single forming fabric, or by employing two or more headboxes each depositing a furnish on a separate forming fabric to form an embryonic web followed by joining ("couching") the embryonic webs together to form a multi-layered web.  The distinct furnishes may be differentiated by at least one of consistency, fiber species (e.g., eucalyptus vs.  softwood, or southern pine versus northern pine), fiber length, bleaching method (e.g., peroxide bleaching vs.  chlorine dioxide bleaching), pulping method (e.g., kraft versus sulfite pulping, or BCTMP vs.  kraft), degree of refining, pH, zeta potential, color, Canadian Standard Freeness (CSF), fines content, size distribution, synthetic fiber content (e.g., one layer having 10% polyolefin fibers or bicomponent fibers of denier less than 6), and the presence of additives such as fillers (e.g., CaCO.sub.3, talc, zeolites, mica, kaolin, plastic particles such as ground polyethylene, and the like) wet strength agents, starch, dry strength additives, antimicrobial additives, odor control agents, chelating agents, chemical debonders, quaternary ammonia compounds, viscosity modifiers (e.g., CMC, polyethylene oxide, guar gum, xanthan gum, mucilage, okra extract, and the like), silicone para 153).
Therefore, Lindsay expressly suggests its layers that may vary in composition with two different compositions of fibers (fiber species, e.g. wood or synthetic) and fiber length or size distribution (i.e., filaments, fibers, fines or particulates). 
	It is noted that Lindsay fails to expressly teach the use of filaments. However, Lindsay does teach varying the fiber length and size distribution, which would have rendered the use of larger and longer fibers (i.e., filaments) with that of shorter and smaller fibers or particulates (i.e. solid additives); so Lindsay would have rendered obvious a co-formed fibrous structure obvious to one of ordinary skill in the art at the time of invention. Lindsay teaches the tissues may comprise polyolefin (e.g., polyethylene or thermoplastic polymer) or polyester fibers or filaments (depending upon length) (para 165). 
Lindsay fails to expressly teach a plurality of fibers and filaments commingled together and the limitations of claims 10-12. However, Lindsay teaches its three dimensional tissue webs may be used in wet wipes, paper towels, and other articles (para 143).
Barnholtz teaches fibrous structures with improved absorbency properties (such as absorption capacity, rate of absorption, and/or surface drying properties) that may be used in paper towels, bath tissue, facial tissue, napkins, baby wipes, adult wipes, wet wipes and comprise one or more filaments; wherein the fibrous structure may comprise a texture scrim; wherein the filaments have a diameter of less than 50 μm (para 2, 38, 47, 49, 75, 92). Barnholtz teaches the addition of solid additives (e.g., pulp fibers) is optional which would have suggested to one of ordinary skill in the art at the time of para 38, 43, 46). Barnholtz would have suggested to one of ordinary skill in the art at the time of invention its products or embodiments may have a plurality of fibers and filaments commingled together such that the plurality of fibers or solid additives (14) are dispersed in the plurality of filaments (12) (para 116, 127; fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the fibrous structures of Barnholtz with the fibrous structures of Lindsay for fibrous structures with improved absorbency properties (such as absorption capacity, rate of absorption, and/or surface drying properties).
The limitation “as measured according to the Diameter Test Method” is a method limitation that does appears to not add structure to the embodiments of the instant claims.  
	It is noted Barnholtz suggests the specific commingling of filaments and pulp fibers. However, Barnholtz also suggests synthetic staple fibers such as polyester fibers as a technical equivalent to that of pulp fibers, so it would have been obvious suggested to one of ordinary skill in the art at the time of invention to substitute the staple fibers in the commingled structure, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II).
	Lindsay as modified by Barnholtz fails to expressly teach “one or more pillows comprises a macro protrusion surface comprising a plurality of micro protrusions; wherein the fibrous structure surface further comprises one or more knuckles, wherein the one or more knuckles do not comprise micro protrusions;” and “wherein the plurality of micro protrusions form a micro protrusion surface having a micro protrusion surface surface area.” However, Lindsay suggests its webs may be formed via or subject to embossing processes (para 134, 141, 151-153); as does Barnholtz (para 110, 119, 125, 130). 
	Wendt teaches an ultra-soft, bulky, multi-ply tissue wherein the tissue may comprise plies with embossed macro protrusions (i.e., pillows) that comprise a micro pattern wherein the surfaces (i.e., knuckles) in between the macro protrusions do not comply a micro pattern (i.e., one or more pillows comprises a macro protrusion surface comprising a plurality of micro protrusions; wherein the fibrous structure surface further comprises one or more knuckles, wherein the one or more knuckles do not comprise micro protrusions; and wherein the plurality of micro protrusions form a micro protrusion surface having a micro protrusion surface surface area) (page 5, 15, fig 9-10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the embossing techniques and patterns of Wendt with the fibrous structure of Lindsay as combined with Barnholtz as a matter of design choice as suggested by the prior art of record art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust these macro and micro embossments as necessary to optimize the aesthetics and the feel of the fibrous structures. 
Regarding claims 3 and 4, Lindsay teaches micro protrusions imparted to the web or tissue which will add small-scale texture (para 136) which would have suggested to one of ordinary skill in the art at the time of invention that texture with aesthetic or frictional properties imparted to the tissue. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the surface area of the micro protrusion surface area of the fibrous structure surface area to optimize the frictional and aesthetic properties of the webs or tissues.  
Regarding claims 17, 19, and 20, Lindsay teaches its webs may comprise multiples layers (i.e., a fibrous core component comprising a plurality of filaments) and fillers or particles (i.e., solid additives) (para 143-144, 151); wherein the fibrous structure further comprises a liquid composition comprising a surfactant, and acidifying agent, and an amide (para 175-176).
Regarding claim 18, Lindsay teaches its webs may be used for wet wipes or paper towels and coupled with sponges or mop heads (i.e., a floor cleaning pad) (para 143, 146-148).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay and Barnholtz as applied to claim 1 above, and further in view of Forry et al (US 2005/0247416 A1).
Lindsay suggests the fibrous structure of instant claim 1.
Lindsay fails to suggest the limitations of claims 13-16.
Forry teaches patterned fibrous structures where the upper limit of the deformation height is restricted by the ability of the fibrous structure to resist pin holes or tearing during a deformation generating process.
Therefore, per the teachings of Forry, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the deformation height (i.e., average absolute surface height value (Sa) and Peak-to-Valley values) of the micro protrusions to optimize the texture while eliminating pin holes.
The limitation “as measured according to the MikroCAD Test Method” is a method limitation that does appears to not add structure to the embodiments of the instant claims. 

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive.
With regard to the limitation “fibrous structure comprising a co-formed fibrous structure comprising a plurality of fibers and filaments commingled together such that the plurality of fibers are dispersed in the plurality of filaments;” Barnholtz would have suggested to one of ordinary skill in the art at the time of invention its products or embodiments may have a plurality of fibers and filaments commingled together such that the plurality of fibers or solid additives (14) are dispersed in the plurality of filaments (12) (para 116, 127; fig 1).
With regard to the limitation “wherein the fibrous structure further comprises a fibrous structure surface comprising one or more pillows, wherein at least one of the one or more pillows comprises a macro protrusion surface comprising a plurality of micro protrusions and wherein the fibrous structure surface further comprises one or more knuckles, wherein the one or more knuckles do not comprise micro protrusion;” Wendt teaches an ultra-soft, bulky, multi-ply tissue wherein the tissue may comprise plies with embossed macro protrusions (i.e., pillows) that comprise a micro pattern wherein the surfaces (i.e., knuckles) in between the macro protrusions do not comply a micro pattern (i.e., one or more pillows comprises a macro protrusion surface comprising a plurality of micro protrusions; wherein the fibrous structure surface further comprises one or more knuckles, wherein the one or more knuckles do not comprise micro protrusions; and wherein the plurality of micro protrusions form a micro protrusion surface having a micro protrusion surface surface area) (page 5, 15, fig 9-10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the embossing techniques and patterns of Wendt with the fibrous structure of Lindsay as combined with Barnholtz as a matter of design choice as suggested by the prior art of record art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust these macro and micro embossments as necessary to optimize the aesthetics and the feel of the fibrous structures. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783